DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-4, 8-10, and 12-14 remain pending. 
(b) Claims 5-7 and 11 are canceled by the Applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 10/12/2021. The Applicant’s claims 1-4, 8-10, and 12-14 remain pending. The Applicant amends claims 1, 8-10, and 12-13 The Applicant cancels claims 5-7 and 11. The Applicant adds claim 14.
(a) The Applicant, via the claim amendments filed 10/12/2021 overcome the 35 U.S.C. 101 claim rejection set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 101 claim rejection.

Response to Arguments
The Applicant’s arguments filed on 10/12/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 7 of the Arguments/Remarks, the Applicant asserts “that none of the applied prior art references teaches the subject matter of the amended claims. In rejecting claim 6, the Examiner relies on paragraphs [0029] and [0041]-[0047] of Johnson, but none of these paragraphs teaches the claimed feature of counting only one brake judder event for a braking operation even though more than one separately occurring brake judder even occurs in that braking operation.”
The Examiner respectfully disagrees. The Examiner finds Johnson teaches detecting brake judders during a braking operation (i.e., detected brake judders can simply be brake judders over the time of a single braking operation) (Johnson, Paragraphs 0029, 0034, and 0041-0047).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. U.S. P.G. Publication 2016/0245351 (hereinafter, Johnson), in view of, Gabay et al. U.S. P.G. Publication 2014/0074345 (hereinafter, Gabay).
Regarding Claim 1, Johnson teaches a method for detecting brake wear in a vehicle (notification system to indicate brake wear of the vehicle, Johnson, Paragraphs 0026 and 0041 and Figure 3), the method comprising: 
-ascertaining at least one of a driving condition variable and a braking condition variable (vehicle having numerous input sensors (i.e., ascertaining information) such as speed sensor (i.e., driving condition variable) and braking condition sensors (i.e., brake pressure or torque), Johnson, Paragraphs 0024-0025 and 0036 and Figure 1); 
-based on a profile of the at least one of the driving condition variable and the braking condition variable (controller monitors numerous items of information such as volume of pressurized hydraulic fluid, rotational frequency of the wheels, releasing and applying the calipers to form a smooth operation of the vehicle (i.e., profile), in order to achieve a smooth type profile (i.e., normal operation) of the vehicle, Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3) …
-wherein the detection of at least one of the occurrences of the brake judder events is by detecting a superimposition on the at least one of the driving condition variable (once determining a braking judder (i.e., abnormal vibration which is a superimposition as defined by the Applicant in the Specification) applying a filtering or compensation for the braking judder event of the braking system to achieve a smoothed profile of the vehicle driving (i.e., driving condition variable applied), Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3) … 
- … wherein, at most, only one brake judder event is counted per a braking operation that actually includes more than one separately occurring brake judder event (detecting brake judders during a braking operation (i.e., detected brake judders can simply be brake judders over the time of a single braking operation), Johnson, Paragraphs 0029, 0034, and 0041-0047); and executing a semi-automatic or fully-automatic braking operation based on the brake judder events (determining brake judder and applying automatic braking operation based on brake judder (i.e., trying to reduce brake judder), Johnson, Paragraphs 0041-0047).
	It shall be noted that Johnson teaches a notification system to indicate brake wear of the vehicle (Johnson, Paragraphs 0026 and 0041 and Figure 3). Moreover, Johnson teaches a controller detecting brake judder events and monitoring the variations of said occurrences (Johnson, Paragraphs 0029 and 0041-0047).
	However, Johnson does not specifically teach the method to include detecting that a number of occurrences of brake judder events exceeds a first predefined threshold; and in response to the detection of the number exceeding the predefined threshold, generating a warning signal indicating increased brake wear … and the braking condition variable of a signal that has an amplitude that exceeds a second predefined threshold … and eliminating from consideration in the detection of the at least one of the occurrences of the brake judder event each signal in which the amplitude fails to exceed the second predefined threshold.
	Gabay teaches a vehicle health system, wherein the vehicle health system may issue a warning signal due to a threshold (e.g., a first threshold) being approached or passed (Gabay, Paragraphs 0104 and 0107). Moreover, Gabay teaches the threshold value being passed may be based on abnormal (i.e., brake judder) braking vibrations, thus indicating either excess wear of a component (e.g., brake pads) or needed replacement of said component (e.g., brake pads) (Gabay, Paragraphs 0068, 0104, and 0107). Additionally, Gabay demonstrates not using a brake judder event (i.e., eliminate the brake judder event) should the signal not be over a threshold value (e.g., second threshold) (Gabay, Paragraphs 0068, 0104, and 0107).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Johnson to include detecting that a number of occurrences of brake judder events exceeds a first predefined threshold; and in response to the detection of the number exceeding the predefined threshold, generating a warning signal indicating increased brake wear … and the braking condition variable of a signal that has an amplitude that exceeds a second predefined threshold … and eliminating from consideration in the detection of the at least one of the occurrences of the brake judder event each signal in which the amplitude fails to exceed the second predefined threshold as taught by Gabay.
	 It would have been obvious because determining that a component (e.g., brake pad) is incurring excess wear or needs replacement, ensures the increased safe (Gabay, Paragraphs 0107 and 0114).
Regarding Claim 2, Johnson, as modified, teaches the method of claim 1, wherein the at least one driving condition variable includes a wheel speed signal (wheel speed sensor signal is a driving condition variable, Johnson, Paragraphs 0028 and 0036 and Figure 1).
Regarding Claim 3, Johnson, as modified, teaches the method of claim 1, wherein the at least one braking condition variable includes a brake pressure signal of a hydraulic vehicle brake in the vehicle (electro-hydraulic braking system includes a brake pressure signal (i.e., a signal to indicate the amount of pressure of the hydraulic line to apply for braking for braking conditions), Johnson, Paragraphs 0024-0030 and Figure 1).
Regarding Claim 4, Johnson, as modified, teaches the method of claim 1, wherein: 
-the detection of at least one of the occurrences of the brake judder events is by detecting a superimposition on the at least one of the driving condition variable and the braking condition variable of a signal (detecting brake judder via a signal which is abnormal (i.e., abnormal frequency is superimposed per Applicant’s Specification), Johnson, Paragraphs 0029-0039), a frequency (f) of which is one or two times v / (2π r); v is a vehicle speed; and r is a dynamic rolling radius of a tire (determining brake judder (i.e., braking condition variable) frequency which is 1 to 2 times the rotational velocity of the wheels (i.e., wheel speed variable) with r being the radius of the tires, Johnson, Paragraphs 0036 and 0044-0046)
Regarding Claim 8, Johnson teaches a method for carrying out a fully automatic or semi-automatic braking operation of a vehicle (performing automatic or semi-automatic braking operations of the vehicle, Johnson, Paragraphs 0041-0047), the method comprising: 
-ascertaining at least one of a driving condition variable and a braking condition variable (vehicle having numerous input sensors (i.e., ascertaining information) such as speed sensor (i.e., driving condition variable) and braking condition sensors (i.e., brake pressure or torque), Johnson, Paragraphs 0024-0025 and 0036 and Figure 1); 
-producing a smoothed signal by subjecting the at least one of the driving condition variable and the braking condition variable to a filtering or a compensation for occurrences of brake judder events identified by superimpositions on a profile of the at least one of the driving condition variable and the braking condition variable (once determining a braking judder (i.e., abnormal vibration which is a superimposition as defined by the Applicant in the Specification) applying a filtering or compensation for the braking judder event (i.e., by trying to compensate for brake judder, one is applying a smoothing type signal) of the braking system to achieve a desired (i.e., more smooth) profile of the vehicle driving, Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3); and 
-performing the braking operation based on the smoothed signal (performing the braking operation per the smoothed signal (i.e., the compensation for the brake judder is a smooth signal), Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3), wherein the detection of at least one of the occurrences of the brake judder events is by detecting a superimposition on the at least one of the driving condition variable (once determining a braking judder (i.e., abnormal vibration which is a superimposition as defined by the Applicant in the Specification) applying a filtering or compensation for the braking judder event of the braking system to achieve a smoothed profile of the vehicle driving (i.e., driving condition variable applied), Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3) …
-… wherein, at most, only one brake judder event is counted per a braking operation that actually includes more than one separately occurring brake judder event (detecting brake judders during a braking operation (i.e., detected brake judders can simply be brake judders over the time of a single braking operation), Johnson, Paragraphs 0029, 0034, and 0041-0047);
It shall be noted that Johnson teaches a notification system to indicate brake wear of the vehicle (Johnson, Paragraphs 0026 and 0041 and Figure 3). Moreover, Johnson teaches a controller detecting brake judder events and monitoring the variations of said occurrences (Johnson, Paragraph 0029).
However, Johnson does not specifically teach the method to include the braking condition variable of a signal that has an amplitude that exceeds a predefined threshold; and eliminating from consideration in the detection of the at least one of the occurrences of the brake judder event each signal in which the amplitude fails to exceed the predefined threshold.
Gabay teaches a vehicle health system, wherein the vehicle health system may issue a warning signal due to a threshold (e.g., a first threshold) being approached or (Gabay, Paragraphs 0104 and 0107). Moreover, Gabay teaches the threshold value being passed may be based on abnormal (i.e., brake judder) braking vibrations, thus indicating either excess wear of a component (e.g., brake pads) or needed replacement of said component (e.g., brake pads) (Gabay, Paragraphs 0068, 0104, and 0107). Additionally, Gabay demonstrates not using a brake judder event (i.e., eliminate the brake judder event) should the signal not be over a threshold value (e.g., second threshold) (Gabay, Paragraphs 0068, 0104, and 0107).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Johnson to include the braking condition variable of a signal that has an amplitude that exceeds a predefined threshold; and eliminating from consideration in the detection of the at least one of the occurrences of the brake judder event each signal in which the amplitude fails to exceed the predefined threshold.
	It would have been obvious because determining that a component (e.g., brake pad) is incurring excess wear or needs replacement, ensures the increased safe operation of the vehicle due to sensor monitoring (Gabay, Paragraphs 0107 and 0114).
Regarding Claim 9, Johnson teaches a control unit comprising a processor (controller for processing, Johnson, Paragraphs 0021 and 0033), wherein the processor is configured to perform a method for detecting brake wear in a vehicle (notification system to indicate brake wear of the vehicle, Johnson, Paragraphs 0026 and 0041 and Figure 3), the method comprising: 
(vehicle having numerous input sensors (i.e., ascertaining information) such as speed sensor (i.e., driving condition variable) and braking condition sensors (i.e., brake pressure or torque), Johnson, Paragraphs 0024-0025 and 0036 and Figure 1); 
-based on a profile of the at least one of the driving condition variable and the braking condition variable (controller monitors numerous items of information such as volume of pressurized hydraulic fluid, rotational frequency of the wheels, releasing and applying the calipers to form a smooth operation of the vehicle (i.e., profile), in order to achieve a smooth type profile (i.e., normal operation) of the vehicle, Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3) …
-wherein the detection of at least one of the occurrences of the brake judder events is by detecting a superimposition on the at least one of the driving condition variable (once determining a braking judder (i.e., abnormal vibration which is a superimposition as defined by the Applicant in the Specification) applying a filtering or compensation for the braking judder event of the braking system to achieve a smoothed profile of the vehicle driving (i.e., driving condition variable applied), Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3) … 
- … wherein, at most, only one brake judder event is counted per a braking operation that actually includes more than one separately occurring brake judder event (detecting brake judders during a braking operation (i.e., detected brake judders can simply be brake judders over the time of a single braking operation), Johnson, Paragraphs 0029, 0034, and 0041-0047); and executing a semi-automatic or fully-automatic braking operation based on the brake judder events (determining brake judder and applying automatic braking operation based on brake judder (i.e., trying to reduce brake judder), Johnson, Paragraphs 0041-0047).
	It shall be noted that Johnson teaches a notification system to indicate brake wear of the vehicle (Johnson, Paragraphs 0026 and 0041 and Figure 3). Moreover, Johnson teaches a controller detecting brake judder events and monitoring the variations of said occurrences (Johnson, Paragraph 0029).
	However, Johnson does not specifically teach the control unit to include detecting that a number of occurrences of brake judder events exceeds a first predefined threshold; and in response to the detection of the number exceeding the predefined threshold, generating a warning signal indicating increased brake wear … and the braking condition variable of a signal that has an amplitude that exceeds a second predefined threshold … and eliminating from consideration in the detection of the at least one of the occurrences of the brake judder event each signal in which the amplitude fails to exceed the second predefined threshold.
	Gabay teaches a vehicle health system, wherein the vehicle health system may issue a warning signal due to a threshold (e.g., a first threshold) being approached or passed (Gabay, Paragraphs 0104 and 0107). Moreover, Gabay teaches the threshold value being passed may be based on abnormal (i.e., brake judder) braking vibrations, thus indicating either excess wear of a component (e.g., brake pads) or needed replacement of said component (e.g., brake pads) (Gabay, Paragraphs 0068, 0104, and 0107). Additionally, Gabay demonstrates not using a brake judder event (i.e., eliminate the brake judder event) should the signal not be over a threshold value (e.g., second threshold) (Gabay, Paragraphs 0068, 0104, and 0107).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control unit of Johnson to include detecting that a number of occurrences of brake judder events exceeds a first predefined threshold; and in response to the detection of the number exceeding the predefined threshold, generating a warning signal indicating increased brake wear … and the braking condition variable of a signal that has an amplitude that exceeds a second predefined threshold … and eliminating from consideration in the detection of the at least one of the occurrences of the brake judder event each signal in which the amplitude fails to exceed the second predefined threshold as taught by Gabay.
	 It would have been obvious because determining that a component (e.g., brake pad) is incurring excess wear or needs replacement, ensures the increased safe operation of the vehicle due to sensor monitoring (Gabay, Paragraphs 0107 and 0114).
Regarding Claim 10, Johnson teaches a control unit comprising a processor (control unit for processing signals, Johnson, Paragraphs 0021 and 0033), wherein the processor is configured to perform a method for carrying out a fully automatic or semi-automatic braking operation of a vehicle (performing automatic or semi-automatic braking operations of the vehicle, Johnson, Paragraphs 0041-0047), the method comprising: 
(vehicle having numerous input sensors (i.e., ascertaining information) such as speed sensor (i.e., driving condition variable) and braking condition sensors (i.e., brake pressure or torque), Johnson, Paragraphs 0024-0025 and 0036 and Figure 1); 
-producing a smoothed signal by subjecting the at least one of the driving condition variable and the braking condition variable to a filtering or a compensation for occurrences of brake judder events identified by superimpositions on a profile of the at least one of the driving condition variable and the braking condition variable (once determining a braking judder (i.e., abnormal vibration which is a superimposition as defined by the Applicant in the Specification) applying a filtering or compensation for the braking judder event (i.e., by trying to compensate for brake judder, one is applying a smoothing type signal) of the braking system to achieve a desired (i.e., more smooth) profile of the vehicle driving, Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3); and 
-performing the braking operation based on the smoothed signal (performing the braking operation per the smoothed signal (i.e., the compensation for the brake judder is a smooth signal), Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3), wherein the detection of at least one of the occurrences of the brake judder events is by detecting a superimposition on the at least one of the driving condition variable (once determining a braking judder (i.e., abnormal vibration which is a superimposition as defined by the Applicant in the Specification) applying a filtering or compensation for the braking judder event of the braking system to achieve a smoothed profile of the vehicle driving (i.e., driving condition variable applied), Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3) …
- … wherein, at most, only one brake judder event is counted per a braking operation that actually includes more than one separately occurring brake judder event (detecting brake judders during a braking operation (i.e., detected brake judders can simply be brake judders over the time of a single braking operation), Johnson, Paragraphs 0029, 0034, and 0041-0047).
It shall be noted that Johnson teaches a notification system to indicate brake wear of the vehicle (Johnson, Paragraphs 0026 and 0041 and Figure 3). Moreover, Johnson teaches a controller detecting brake judder events and monitoring the variations of said occurrences (Johnson, Paragraph 0029).
However, Johnson does not specifically teach the control unit to include the braking condition variable of a signal that has an amplitude that exceeds a predefined threshold; and eliminating from consideration in the detection of the at least one of the occurrences of the brake judder event each signal in which the amplitude fails to exceed the predefined threshold.
Gabay teaches a vehicle health system, wherein the vehicle health system may issue a warning signal due to a threshold (e.g., a first threshold) being approached or passed (Gabay, Paragraphs 0104 and 0107). Moreover, Gabay teaches the threshold value being passed may be based on abnormal (i.e., brake judder) braking vibrations, thus indicating either excess wear of a component (e.g., brake pads) or needed replacement of said component (e.g., brake pads) (Gabay, Paragraphs 0068, 0104, and 0107). Additionally, Gabay demonstrates not using a brake judder event (i.e., eliminate the brake judder event) should the signal not be over a threshold value (e.g., second threshold) (Gabay, Paragraphs 0068, 0104, and 0107).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control unit of Johnson to include the braking condition variable of a signal that has an amplitude that exceeds a predefined threshold; and eliminating from consideration in the detection of the at least one of the occurrences of the brake judder event each signal in which the amplitude fails to exceed the predefined threshold.
	It would have been obvious because determining that a component (e.g., brake pad) is incurring excess wear or needs replacement, ensures the increased safe operation of the vehicle due to sensor monitoring (Gabay, Paragraphs 0107 and 0114).
Regarding Claim 12, Johnson teaches a non-transitory computer-readable medium on which are stored instructions that are executable by a processor and that (controller running instructions, Johnson, Paragraphs 0033-0034), when executed, causes the processor to perform a method for detecting brake wear in a vehicle (notification system to indicate brake wear of the vehicle, Johnson, Paragraphs 0026 and 0041 and Figure 3), the method comprising: 
-ascertaining at least one of a driving condition variable and a braking condition variable (vehicle having numerous input sensors (i.e., ascertaining information) such as speed sensor (i.e., driving condition variable) and braking condition sensors (i.e., brake pressure or torque), Johnson, Paragraphs 0024-0025 and 0036 and Figure 1); 
-based on a profile of the at least one of the driving condition variable and the braking condition variable (controller monitors numerous items of information such as volume of pressurized hydraulic fluid, rotational frequency of the wheels, releasing and applying the calipers to form a smooth operation of the vehicle (i.e., profile), in order to achieve a smooth type profile (i.e., normal operation) of the vehicle, Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3), 
-wherein the detection of at least one of the occurrences of the brake judder events is by detecting a superimposition on the at least one of the driving condition variable (once determining a braking judder (i.e., abnormal vibration which is a superimposition as defined by the Applicant in the Specification) applying a filtering or compensation for the braking judder event of the braking system to achieve a smoothed profile of the vehicle driving (i.e., driving condition variable applied), Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3) … 
- … wherein, at most, only one brake judder event is counted per a braking operation that actually includes more than one separately occurring brake judder event (detecting brake judders during a braking operation (i.e., detected brake judders can simply be brake judders over the time of a single braking operation), Johnson, Paragraphs 0029, 0034, and 0041-0047); and executing a semi-automatic or fully-automatic braking operation based on the brake judder events (determining brake judder and applying automatic braking operation based on brake judder (i.e., trying to reduce brake judder), Johnson, Paragraphs 0041-0047).
	It shall be noted that Johnson teaches a notification system to indicate brake wear of the vehicle (Johnson, Paragraphs 0026 and 0041 and Figure 3). Moreover, Johnson teaches a controller detecting brake judder events and monitoring the variations of said occurrences (Johnson, Paragraph 0029).
	However, Johnson does not specifically teach the medium to include detecting that a number of occurrences of brake judder events exceeds a first predefined threshold; and in response to the detection of the number exceeding the predefined threshold, generating a warning signal indicating increased brake wear … and the braking condition variable of a signal that has an amplitude that exceeds a second predefined threshold … and eliminating from consideration in the detection of the at least one of the occurrences of the brake judder event each signal in which the amplitude fails to exceed the second predefined threshold.
	Gabay teaches a vehicle health system, wherein the vehicle health system may issue a warning signal due to a threshold (e.g., a first threshold) being approached or passed (Gabay, Paragraphs 0104 and 0107). Moreover, Gabay teaches the threshold value being passed may be based on abnormal (i.e., brake judder) braking vibrations, thus indicating either excess wear of a component (e.g., brake pads) or needed replacement of said component (e.g., brake pads) (Gabay, Paragraphs 0068, 0104, and 0107). Additionally, Gabay demonstrates not using a brake judder event (i.e., eliminate the brake judder event) should the signal not be over a threshold value (e.g., second threshold) (Gabay, Paragraphs 0068, 0104, and 0107).

	 It would have been obvious because determining that a component (e.g., brake pad) is incurring excess wear or needs replacement, ensures the increased safe operation of the vehicle due to sensor monitoring (Gabay, Paragraphs 0107 and 0114).
Regarding Claim 13, Johnson teaches a non-transitory computer-readable medium on which are stored instructions that are executable by a processor and that, when executed, causes the processor to perform (controller with instructions to perform a program, Johnson, Paragraphs 0021 and 0033) a method for carrying out a fully automatic or semi-automatic braking operation of a vehicle (performing automatic or semi-automatic braking operations of the vehicle, Johnson, Paragraphs 0041-0047), the method comprising: 
-ascertaining at least one of a driving condition variable and a braking condition variable (vehicle having numerous input sensors (i.e., ascertaining information) such as speed sensor (i.e., driving condition variable) and braking condition sensors (i.e., brake pressure or torque), Johnson, Paragraphs 0024-0025 and 0036 and Figure 1); 
-producing a result by subjecting the at least one of the driving condition variable and the braking condition variable to a filtering or a compensation for occurrences of brake judder events identified by superimpositions on a profile of the at least one of the driving condition variable and the braking condition variable (once determining a braking judder (i.e., abnormal vibration which is a superimposition as defined by the Applicant in the Specification) applying a filtering or compensation for the braking judder event of the braking system to achieve a smoothed profile of the vehicle driving, Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3); and 
-performing the braking operation based on the smoothed signal (performing the braking operation per the smoothed signal (i.e., the compensation for the brake judder is a smooth signal), Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3), wherein the detection of at least one of the occurrences of the brake judder events is by detecting a superimposition on the at least one of the driving condition variable (once determining a braking judder (i.e., abnormal vibration which is a superimposition as defined by the Applicant in the Specification) applying a filtering or compensation for the braking judder event of the braking system to achieve a smoothed profile of the vehicle driving (i.e., driving condition variable applied), Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3) …
wherein, at most, only one brake judder event is counted per a braking operation that actually includes more than one separately occurring brake judder event (detecting brake judders during a braking operation (i.e., detected brake judders can simply be brake judders over the time of a single braking operation), Johnson, Paragraphs 0029, 0034, and 0041-0047)
It shall be noted that Johnson teaches a notification system to indicate brake wear of the vehicle (Johnson, Paragraphs 0026 and 0041 and Figure 3). Moreover, Johnson teaches a controller detecting brake judder events and monitoring the variations of said occurrences (Johnson, Paragraph 0029).
However, Johnson does not specifically teach the medium to include the braking condition variable of a signal that has an amplitude that exceeds a predefined threshold; and eliminating from consideration in the detection of the at least one of the occurrences of the brake judder event each signal in which the amplitude fails to exceed the predefined threshold.
Gabay teaches a vehicle health system, wherein the vehicle health system may issue a warning signal due to a threshold (e.g., a first threshold) being approached or passed (Gabay, Paragraphs 0104 and 0107). Moreover, Gabay teaches the threshold value being passed may be based on abnormal (i.e., brake judder) braking vibrations, thus indicating either excess wear of a component (e.g., brake pads) or needed replacement of said component (e.g., brake pads) (Gabay, Paragraphs 0068, 0104, and 0107). Additionally, Gabay demonstrates not using a brake judder event (i.e., eliminate the brake judder event) should the signal not be over a threshold value (e.g., second threshold) (Gabay, Paragraphs 0068, 0104, and 0107).
 the braking condition variable of a signal that has an amplitude that exceeds a predefined threshold; and eliminating from consideration in the detection of the at least one of the occurrences of the brake judder event each signal in which the amplitude fails to exceed the predefined threshold.
	It would have been obvious because determining that a component (e.g., brake pad) is incurring excess wear or needs replacement, ensures the increased safe operation of the vehicle due to sensor monitoring (Gabay, Paragraphs 0107 and 0114).
Regarding Claim 14, Johnson teaches a vehicle comprising: 
-a brake actuator (brake actuator, Johnson, Paragraph 0023 and Figure 1); and 
-a control unit that includes a processor (control unit that includes a processor, Johnson, Paragraphs 0028 and Figure 1), wherein the processor is configured to perform a method for carrying out a fully automatic or semi-automatic braking operation of a vehicle (determining brake judder and applying automatic braking operation based on brake judder (i.e., trying to reduce brake judder), Johnson, Paragraphs 0041-0047), the method comprising: 
-ascertaining at least one of a driving condition variable and a braking condition variable (vehicle having numerous input sensors (i.e., ascertaining information) such as speed sensor (i.e., driving condition variable) and braking condition sensors (i.e., brake pressure or torque), Johnson, Paragraphs 0024-0025 and 0036 and Figure 1); 
(once determining a braking judder (i.e., abnormal vibration which is a superimposition as defined by the Applicant in the Specification) applying a filtering or compensation for the braking judder event (i.e., by trying to compensate for brake judder, one is applying a smoothing type signal) of the braking system to achieve a desired (i.e., more smooth) profile of the vehicle driving, Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3); 
-controlling the brake actuator to perform the braking operation based on the smoothed signal (performing the braking operation per the smoothed signal (i.e., the compensation for the brake judder is a smooth signal), Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3), wherein a detection of at least one of the occurrences of the brake judder events is by detecting a superimposition on the at least one of the driving condition variable and the braking condition variable of a signal that has an amplitude that exceeds a predefined threshold (once determining a braking judder (i.e., abnormal vibration which is a superimposition as defined by the Applicant in the Specification) applying a filtering or compensation for the braking judder event of the braking system to achieve a smoothed profile of the vehicle driving (i.e., driving condition variable applied), Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3); …
(Johnson, Paragraphs 0026 and 0041 and Figure 3). Moreover, Johnson teaches a controller detecting brake judder events and monitoring the variations of said occurrences (Johnson, Paragraph 0029).
However, Johnson does not specifically teach the method to include the braking condition variable of a signal that has an amplitude that exceeds a predefined threshold; and eliminating from consideration in the detection of the at least one of the occurrences of the brake judder event each signal in which the amplitude fails to exceed the predefined threshold.
Gabay teaches a vehicle health system, wherein the vehicle health system may issue a warning signal due to a threshold (e.g., a first threshold) being approached or passed (Gabay, Paragraphs 0104 and 0107). Moreover, Gabay teaches the threshold value being passed may be based on abnormal (i.e., brake judder) braking vibrations, thus indicating either excess wear of a component (e.g., brake pads) or needed replacement of said component (e.g., brake pads) (Gabay, Paragraphs 0068, 0104, and 0107). Additionally, Gabay demonstrates not using a brake judder event (i.e., eliminate the brake judder event) should the signal not be over a threshold value (e.g., second threshold) (Gabay, Paragraphs 0068, 0104, and 0107).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Johnson to include the braking condition variable of a signal that has an amplitude that exceeds a predefined threshold; and eliminating from consideration in the detection of the at least one of the 
	It would have been obvious because determining that a component (e.g., brake pad) is incurring excess wear or needs replacement, ensures the increased safe operation of the vehicle due to sensor monitoring (Gabay, Paragraphs 0107 and 0114).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667